Citation Nr: 0521612	
Decision Date: 08/10/05    Archive Date: 08/19/05

DOCKET NO.  99-25 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.	Entitlement to service connection for an acquired 
psychiatric disorder, including post-traumatic stress 
disorder (PTSD).  

2.	Entitlement to service connection for the residuals of an 
injury of the spine.  

3.	Entitlement to service connection for a disability 
manifested by muscle spasm and swelling of the hips, legs and 
toes.  


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Board


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from May 1970 to December 
1971.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of rating decisions of the Jackson, Mississippi, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The case was remanded by the Board in April 2001.  


FINDINGS OF FACT

1.	An anxiety disorder is at least as likely as not related 
to events that occurred in service.  

2.	The residuals of an injury of the spine were not evident 
during service or until many years thereafter and are not 
shown to have been caused by any in-service event.

3.	A disability manifested by muscle spasm and swelling of 
the hips, legs and toes is not currently demonstrated.  


CONCLUSIONS OF LAW

1.	An anxiety disorder was incurred in service. 38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2004).

2.	The residuals of an injury of the spine was neither 
incurred in nor aggravated by service. 38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2004).

3.	A disability manifested by muscle spasm and swelling of 
the hips, legs and toes was neither incurred in nor 
aggravated by service. 38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of VA with respect to the duty to assist.  See, 
38 U.S.C.A. §§ 5102, 5103, 5103, 5107 (West 2002).  The law 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA, which 
was published on August 29, 2001 has been codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The notification must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim, or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

It is found that the RO has provided the veteran with the 
appropriate notice for compliance with the VCAA.  In this 
regard the RO notified the appellant of the requirements 
necessary to establish his claim in the statement of the case 
and supplemental statements of the case.  In addition, the 
veteran was furnished a letter in July 2001 that provided 
notification of the information and medical evidence 
necessary to substantiate this claim, the information and 
evidence that VA would seek to provide, and the information 
and evidence the appellant was expected to provide.  In 
addition, the RO asked the appellant to submit information 
regarding any evidence that is believed to pertain to the 
claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
3.159(b) (2003); Quartuccio v. Principi 16 Vet. App. 183 
(2002).  

VCAA-compliant notice was not (and could not have been) 
provided to the veteran prior to the first unfavorable 
adjudication of this case; that adjudication occurred before 
the VCAA existed.  However, after VCAA-compliant notice was 
sent, the claims were readjudicated without "taint" from 
prior adjudications.  Thus, to decide the appeal now would 
not be prejudicial.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).

The RO has also made reasonable efforts to obtain relevant 
records adequately identified by the veteran.  The veteran 
has been afforded a VA examination during the course of this 
claim and had the opportunity for a hearing on appeal.  Thus, 
under the circumstances in this case, VA has satisfied its 
duties to notify and assist the veteran, and adjudication of 
this appeal poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

The veteran is claiming service connection for an acquired 
psychiatric disorder, including PTSD; the residuals of an 
injury of the spine; and a disability manifested by muscle 
spasm and swelling of the hips, legs and toes.  At the time 
of the Board's 2001 remand it was determined that his claim 
for service connection for the residuals of a spine injury 
had been open since a February 1977 rating decision and that 
his claim for service connection for a psychiatric disorder 
has remained opened since 1995.  It is noted that the service 
medical records do not show complaints of or treatment for a 
psychiatric disorder or a low back injury.  At the time of 
his examination for separation from service, he did report a 
history of recurrent back pain, but clinical examination of 
the back was normal.  Further, there were no findings 
consistent with a disability manifested by muscle spasm and 
swelling of the hips, legs or toes.  Review of the record 
shows that an examination was conducted by VA in November 
1976.  The veteran reported that he had injured his back 
during basic training and had had lower back pain ever since.  
On examination, the dorsolumbar spine appeared free from 
limitation or painful motion.  There was no evidence of any 
paraspinous muscle spasm and no limitation of motion of the 
joints of the upper or lower extremities.  No abnormality of 
the musculoskeletal system was diagnosed.  On psychiatric 
examination, the diagnosis was anxiety reaction, moderate.  
No relationship was drawn between this disorder and the 
veteran's period of active duty.  

An examination for the purpose of determining if the veteran 
had PTSD was conducted by VA in August 1995.  At that time, 
it was found that the veteran appeared to satisfy the 
criteria for a diagnosis of PTSD.  On examination by VA in 
October 1996, it was found that the veteran did satisfy the 
criteria for a diagnosis of PTSD.  

Review of VA outpatient treatment records, dated from 1998 
through March 2005, shows that the veteran has been treated 
for various disabilities, including complaints of low back 
and left knee pain as well as treatment at the mental hygiene 
clinic.  In addition, the veteran testified at hearings in 
May 1999 and August 2003.  On those occasions the veteran 
gave sworn testimony to the effect that he believes that 
there is a relationship between service and his claimed 
disabilities.  

In June 2003, the U.S. Armed Services Center for Unit Records 
Research (CURR) furnished a response to a VA request for 
information concerning verification of stressors claimed by 
the veteran in connection with his claim for service 
connection for PTSD.  The response reiterated the findings in 
a July 1997 letter from CURR that had previously been 
provided.  It was noted that military records verified 
attacks at base camp's where the veteran's units were located 
during his South Vietnam tour.  

A psychiatric examination was conducted by VA in February 
2005.  At that time, the pertinent diagnosis was anxiety 
disorder, not otherwise specified.  It was the opinion of the 
examiner that the veteran did not describe symptoms that 
would adequately satisfy the criteria for a diagnosis of 
PTSD.  The previous two evaluations that had diagnosed this 
disorder were noted, but it was commented that the veteran 
had not indicated agitation or anxiety during the interview, 
even when describing traumatic events.  On the other hand, it 
was believed by the examiner that the veteran had a more 
generalized type of anxiety, not otherwise specified, that 
stemmed from the multiple prior traumatic events, including 
those in-service stressors mentioned in the CURR report.  

An examination of the musculoskeletal system was conducted by 
VA in March 2005.  At that time, the veteran's complete 
medical record was reviewed.  After evaluation, the 
impressions were degenerative disc disease L5-S1, sclerosis 
of the posterior facets of L5 and S1, and no objective 
evidence of organic pathology in either knee or hip.  The 
examiner commented that in the absence of a verifiable 
history of significant injury during military service, it was 
believed that it was more likely than not that the 
degenerative disc disease and facet joint arthritis were 
unrelated to his military service.  As noted, there was no 
pathology in the hips or knees and there was no objective 
evidence of weakness, incoordination, fatigability or loss of 
motion.  

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  If a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  If the 
evidence establishes that the veteran was a prisoner-of-war 
under the provisions of Sec. 3.1(y) of this part and the 
claimed stressor is related to that prisoner-of-war 
experience, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor. 38 C.F.R. § 3.304 (f).

The veteran is claiming service connection for the residuals 
of a low back injury and a disability manifested by muscle 
spasm and swelling of the hips, legs and toes.  However, on 
examination by VA in 2005 a disability manifested by muscle 
spasm and swelling of the hips, legs and toes was not 
demonstrated.  On examination of the spine, the examiner's 
opinion was that the veteran's current low back symptoms were 
not related to service.  While the veteran give testimony to 
the effect that these disabilities are related to service, it 
is noted that he is a layman, and, as such, is not competent 
to give an opinion requiring medical knowledge such as 
involved in making diagnoses or explaining the etiology of a 
condition.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Absent current evidence a disability manifested by muscle 
spasm and swelling of the hips, legs and toes, service 
connection is not possible.  The veteran's low back symptoms 
are not shown to be related to any incident during service.  
Thus service connection for this disorder must be denied as 
well.  The preponderance of the evidence is against the 
claim, and therefore the benefit of the doubt doctrine is 
inapplicable.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  

Regarding the veteran's claim for service connection for a 
psychiatric disorder, including PTSD, it is noted that the 
veteran does not currently meet the criteria for a diagnosis 
of PTSD, as noted by the most recent VA examination report.  
Nevertheless, service connection may be established for a 
disability that is related to service and the examiner, who 
in 2005 indicated that the veteran did not manifest PTSD, did 
render a diagnosis of generalized anxiety disorder that was 
related, at least in part, to events that occurred to the 
veteran while he was in service.  This establishment of a 
nexus between the current disability, anxiety, and events 
that are verified as having occurred while the veteran was on 
active duty is sufficient to establish service connection for 
anxiety.  

ORDER

Service connection for the residuals of an injury of the low 
back, or a disability manifested by muscle spasm and swelling 
of the hips, legs and toes, is denied.  

Service connection for a generalized anxiety disorder is 
allowed.  



	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


